             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


EUGENE GRIGGS, CHRISTOPHER
VARNER, and CAMERON MADDOX,

      Plaintiffs,

            V.                                       CV 117-089


AHMED HOLT, in his official
capacity as Assistant Regional
Director, Georgia Department
of Corrections; EDWARD PHILBIN,
in his official capacity as
Warden, Augusta State Medical
Prison;! STAN SHEPARD, in his
individual capacity; VERNEAL
EVANS, ANTONIO BINNS,
JUSTIN WASHINGTON, LENON
BUTLER, RODGERICK NABORS,
JULIAN GREENAWAY, and JERRY
BEARD, Former Correctional
Officers, Augusta State Medical
Prison, in their individual
capacities; TREI BLUITT, JANSON
CREAGOR, and JOHN DOE,
Correctional Officers, Augusta
State Medical Prison, in their
individual capacities.

      Defendants.



                                     ORDER




      Before the Court are two motions to dismiss and a motion to


sever.   The first motion to dismiss is filed by Defendants Jerry

Beard, Lenon     Butler,   Julian    Greenaway,   Rodgerick   Nabors,   Stan

Shepard, and Scott Wilkes.           (Doc. 29.)   The other is filed by



1 The Clerk is DIRECTED to add Defendants Holt and Philbin as parties to the
case as discussed, infra, at 9-10.
Justin Washington, who is proceeding pro se.                           (Docs. 38, 58.)

Washington's       motion        and    brief     are    identical       to    his    fellow

Defendants' filings, and, therefore, the Court will address them

together.    Plaintiffs filed a response in opposition to the motions

to dismiss and       Defendants submitted a reply brief in support.

(Docs. 68, 77.)       For the reasons stated below. Defendants' motion

to dismiss (doc. 29) is GRANTED IN PART AND DENIED IN PART and

Defendant    Washington's          motions       to    dismiss    (docs.      38,    58)   are

GRANTED.


     The motion to sever is filed by Defendants Jerry Beard, Trei

Bluitt,    Lenon    Butler,        Janson        Creagor,     Verneal      Evans,     Julian

Greenaway,    Rodgerick          Nabors,     Stan      Shepard,    and     Scott     Wilkes.

Plaintiffs filed        a    response       in    opposition      to   the     motion,     and

Defendants submitted a reply brief in support.                          (Docs. 69, 76.)

For the reasons given below. Defendants' motion to sever (doc. 33)

is DENIED.




                                       I.   BACKGROUND


     This case began with a complaint filed by Christopher Varner,

Eugene. Griggs, and Cameron Maddox, all inmates or former inmates

at the Augusta State Medical Prison ('"ASMP"); each man alleges he

was the subject of an excessive force assault by correctional

officers    at   ASMP       in    violation       of    the   Eighth     and    Fourteenth

Amendments.
A. Christopher Varner's Excessive Force Allegations

       On February 13, 2014, Varner was standing in the medication

line at ASMP with other inmates.               (Am. Compl., Doc. 7, SI 58.)

Defendants      Antonio     Binns,    Justin    Washington,       Lenon    Butler,

Rodgerick Nabors, and Julian Greenaway, all correctional officers,

entered the hallway and began shouting epithets at the inmates.

(Id. SI 59.)      Varner verbally responded to the officers leading

Sergeant John Williams to grab Varner and attempt to handcuff him.

(Id. SI 60.)     In response, Varner turned and struck Sgt. Williams

in the head.      (Id.)     This prompted the officers to attack Varner

by placing him in a chokehold until he lost consciousness. (Id. SI

61.)     When   Varner     regained   awareness,     he     was   handcuffed   and

bleeding in a small vestibule off the hallway while the officers

stood around him.         (Id. SI 62.)     The officers continued to punch,

kick, and stomp Varner while he was handcuffed on the floor.                 (Id.)

       Next, the officers escorted Varner to an elevator, and, upon

entering it, they resumed assaulting Varner despite the fact that

he was handcuffed and otherwise compliant.             (Id. SISI 64, 66.)      The

officers continued to use force against Varner while riding up and

down the elevator four times.         (Id. SI 67.)   One officer used pepper

spray on Varner's face, and Defendant Butler employed a metal baton

to beat Varner.         (Id.   SI 68.)     Upon exiting the elevator, the

officers   took   Varner     to   ASMP's   medical   unit    where   the   attacks


continued.      (Id.)     A nurse in the medical unit pleaded with the
officers to stop, but they persisted in attacking Varner with kicks

to the face, pepper spray, and a metal baton.              (Id. SISI 68-69.)

       After the assault ended, Varner needed to be transferred to

a civilian hospital for treatment of a broken eye socket, jaw,

nose, and extensive bruising on his face and torso.               (Id. SI 71.)

Varner alleges that he continues to suffer pain in his jaw and

feet; frequent headaches; and an exacerbation of his pre-existing

mental illnesses, schizophrenia and bipolar disorder.              (Id. SISI 34,

71.)    In April 2017, Defendants Binns and Washington as well as

Sgt. Williams were convicted and sentenced in this Court for their

role in assaulting Varner.        (Id. SI 72.)

B. Investigations Regarding the Assault on Varner

       On the same day that Varner was assaulted, an inmate called

Varner's father,     Thomas    Starkey, to inform       him about Varner's

medical condition.      (Decl. of Thomas Starkey, Doc. 68-12, SI 8.)^

Starkey and Varner's mother telephoned the Warden's office to

express concerns over the incident.            (Id. SI 9; Decl. of Trade

Davis, Doc. 68-13, SISI 7-9.)      An incident report was generated in

which the Warden recommended turning the investigation over to an

internal affairs unit.      (Incident Report No. 142128, Doc. 68-8, at

1.)    An investigation was then conducted by the Georgia Department

of Correction's (""GDC") Internal Investigations Unit (^"IIU").             The


2 Although evidence contained outside the pleadings is generally not considered
in a motion to dismiss, outside evidence not bearing on the merits of the case
may be considered by the Court when analyzing whether a prisoner exhausted his
administrative remedies, as required by the Prison Litigation Reform Act.
Bryant v. Rich, 530 F.Sd 1368, 1374-75 (11th Cir. 2008).
                                      4
investigator interviewed Defendants Binns and Washington as well

as Sgt. Williams.        (Doc. 11-3, at 2-3.)           The investigation report

noted that after the February 13th incident, each man resigned in

lieu of termination.        (Id. at 3-4.)

     On July 24, 2015, seventeen months after the assault, Varner

filed     a   grievance     about    the       incident    alleging        Washington,

Greenaway, Butler, and Sgt. Williams broke his jaw, nose, and eye

socket.       (Grievance    No.    201318,      Doc.   68-11,   at   3.)     The    ASMP

Grievance Coordinator and Warden both rejected the grievance as

untimely.      (Id.)

        Nearly a year later, on June 24, 2016, Varner filed a second

grievance regarding the February 13th incident.                      (Grievance No.

222227, Doc. 68-11, at 4.)           In that submission, Varner requested

leave to file out of time because he is ''mental health with brain


damage" and stated, "I had no clue to grieve for [sic] I can sue

in the name of the law."           (Id.)     This grievance was also rejected

by the Grievance Coordinator and Warden for being untimely; both

also noted that the staff members named by Varner were no longer

employed at ASMP.        (Id.)    After rejection of the grievance, Varner

filed a Central Office Appeal.                 (Decl. of Shareka Browman, Doc.

77-1, ^ 15.)      On appeal, the decision to reject the grievance as

untimely was upheld.        (Id.)

        Finally, on June 21, 2017, Varner filed a third grievance

about the incident and again requested leave to file out of time.

(Grievance     No.     247024,    Doc.   68-11,    at   6.)     Varner      cited    his
                                           5
inability to comprehend civil law and the limiting effect of his

injuries following the         assault       as justification for the        late

filing.     (Id.)    The grievance was again rejected as untimely by

administrators without comment on whether Varner had shown good

cause for his untimeliness.        (Id.)

C. Cameron Maddox's Excessive Force Allegations

     Plaintiff Cameron Maddox also alleges he was assaulted with

excessive force by correctional officers at ASMP.                 On September

27, 2016, Maddox was handcuffed and removed from his cell because

an officer suspected Maddox of fighting with his cellmate.                   (Am.

Compl., 5 90.)      Maddox was examined at the medical unit for signs

of any injuries sustained during the suspected fight; none were

found.     (Id. 5 92.)     Defendants Janson Creagor and Trei Bluitt,

both correctional officers, then escorted the handcuffed Maddox to

an administrative segregation cell.             (Id. ^ 96.)    While riding in

the elevator, Bluitt began punching Maddox in the thigh while

Creagor kneed Maddox in the torso. (Id. 1 95.)                Next, Bluitt used

a baton to strike him while both officers criticized Maddox for

attacking his cellmate.         (Id.)        Throughout this attack, Maddox

maintains he was handcuffed and compliant.             (Id. SI 93.)

     Once inside the segregation cell the officers continued their

assault of Maddox.       (Id. SISI 96-97.)      At one point, Creagor pushed

Maddox's    head    into the   cell   wall causing     a   laceration   on    his

forehead.     (Id. SI 97.)      Before leaving the cell, the officers

instructed Maddox to clean up the blood from his head.                  (Id. SISI
                                         6
98-99.)       The next day, before Maddox was allowed to meet with his

visiting mother, he was taken to the medical unit to receive

treatment for the cut on his head and change into a uniform without

blood       stains.        (Id.    SISI 100-01.)      In        addition    to     the    head

laceration, Maddox sustained bruises on his leg.                         (Id. 5 102.)

D. Eugene Griggs's Excessive Force Allegations

        On July 27, 2015, Plaintiff Eugene Griggs attempted to visit

his mental health counselor.               (Am. Compl., 5 79.)               While Griggs

was waiting in line. Defendant Verneal Evans ordered Griggs and

other prisoners to clear the hallway where they were lined up and

to wait outside a door at the end of the hallway.                                (Id. f 80.)

Griggs complied with the instruction and began walking to the

doorway.      (Id. SI 81.)        Following after Griggs, Evans began to walk

through the doorway, but he was distracted by giving orders to

other inmates.         (Id. SI 82.)       This distraction caused Griggs and

Evans to inadvertently bump into one another.                      (Id.)     In response,

Evans grabbed Griggs by the throat and pushed him against the wall

before slamming Griggs to the ground.                     (Id. SI 83.)

       As a result of the incident, Griggs suffered bruising on his

shoulder      blades       and    experienced      pain    in    his   head,      neck,    and

shoulders.       (Id. SI 85.)        Upon examination in the medical unit, a

physician's assistant determined that Griggs suffered no visible

injuries.      (Id. SI 88.)        Griggs further alleges he has been stunned

with    a    taser    on    two    separate     occasions        after     the    July    27th
incident,    both       times     without    sufficient       provocation.       (Id.

SISl 127-28.)

E. Allegations of ASMP's Ongoing Practice of Using Excessive Force

       Plaintiffs allege the above described assaults and multiple

others   mentioned        in     the   Amended   Complaint^      represent     ASMP's

''longstanding pattern and practice" of correctional officers using

excessive force on prisoners solely to inflict pain on inmates,

many   of    whom       suffer    from    debilitative    physical       and   mental

illnesses.       (Id.      104, 107.)       Correctional officers use secluded

areas, such as elevators, to conduct these attacks because those

areas are not under video surveillance.                (Id. 5 106.)       Plaintiffs

allege prison administrators, namely Defendants Stan Shepard and

Scott Wilkes, have failed to correct these practices and routinely

downplay    or    ignore       credible   complaints     of   excessive    force   by

inmates.    (Id. 55 117-21.)           Finally, because Maddox and Griggs are

still housed at ASMP, they face an ongoing risk of being harmed by

correctional officers using excessive force.                  (Id. 55 126, 132.)

       Based on the foregoing facts, each Plaintiff brings a claim

for damages against their attackers.               In Count I, Varner alleges

Defendants       Washington,       Binns,    Butler,   Nabors,     and    Greenaway

violated his Eighth and Fourteenth Amendment rights during the

February 13th incident.           (Id. 55 143-46.)     Griggs alleges Defendant

Evans violated his Eighth and Fourteenth Amendment rights during




3 (See Am. Compl., If 109-14.)
the July 27th incident.           (Id. SISI 139-42.)        Lastly, Maddox alleges

Defendant Bluitt and Creagor violated his Eighth and Fourteenth

Amendment    rights      during    the   September          27th      incident.      (Id.

     147-50.)

      In   Count   II,    Varner     brings        a   claim    for    damages    against

Defendants      Stan   Shepard    and    Jerry         Beard,   in    their     individual

capacities,      under    a   theory    of       supervisor     liability for       their

failure to take reasonable steps to prevent the                            February 13th

assault.    (Id. SISI 151-59.)      Varner specifically alleges Beard ^'had

personally ordered, authorized, or condoned the use of excessive

force against prisoners" at ASMP.                 (Id. 5 155.)

       Finally, in Count III, Maddox and Griggs bring a claim for

declaratory and injunctive relief against Defendant Stan Shepard,

Assistant Regional Director for the North Region of the GDC, and

Defendant Scott Wilkes, Warden of ASMP.                     (Id. SlSl 160-63.)       This

claim is brought against Wilkes and Shepard, in their official

capacities, to prevent further violations of Griggs and Maddox's

rights under the Eighth and Fourteenth Amendments.

       Since filing the Amended Complaint, both Shepard and Wilkes

have been replaced in their respective positions.                      (Docs. 62, 65.)

Under Federal Rule of Civil Procedure 25(d), when a party sued in

his official capacity resigns his position, the party's successor

is   automatically       substituted     into       the   case.       IT   IS   THEREFORE

ORDERED that ASMP's new          Warden Edward Philbin is substituted for


Defendant Scott Wilkes and GDC s new Assistant Regional Director
                                             9
Ahmed Holt is substituted for Stan Shepard.^                Both Holt and Philbin

are Defendants only in their official capacities.



                                II.    DISCUSSION


      Defendants'     motion    to    dismiss     raises    two   issues.      First,

Defendants that are the subject of Varner's claims argue that

Varner failed to exhaust his administrative remedies through the

GDC grievance procedure, as required by the Prison Litigation

Reform Act, and therefore Varner is barred from bringing this

action.     Second,      Defendants Shepard        and     Wilkes,   now    Holt and

Philbin, contend Plaintiffs' claims for declaratory and injunctive

relief should be dismissed for failure to state a claim.                    The Court


will first address        Defendants'      position that          Varner failed to

exhaust his administrative remedies.


A. Varner's Exhaustion of Administrative Remedies


      1. Georgia Department of Correction^s Grievance Procedure

      To   start,   it    is   important     to   outline     the    GDC    grievance

procedure that applied to Varner.               The process commences with an

inmate filing a grievance, which must be submitted within ten

calendar days from the ^Mate the offender knew, or should have

known, of the facts giving rise to the grievance." (GDC's Standard

Operating Procedure C'SOP") IIB05-0001, Doc. 29-2, Attach. A, at

7.)   The prison's Grievance Coordinator screens the complaint to




^ The Clerk is DIRECTED to terminate Defendants Wilkes and Shepard as parties.
                                        10
recommend whether the Warden should accept or reject the grievance.

(Id.)     The SOP gives four situations in which the Warden should

reject a grievance.        (Id. at 7-8.)      Relevant here is rejection for

the grievance not being filed within the ten-day deadline.                    (Id.

at 7.)    However, the Grievance Coordinator may waive the time limit

for   ^'good   cause."     (Id.)   The       SOP   defines   good   cause   as ''a

legitimate reason involving unusual circumstances that prevented

the offender from timely filing a grievance or an appeal.                 Examples

include: serious illness [or] being housed away from a facility

covered by this procedure."         (Id. at 2.)        An inmate can file an

appeal with the Central Office where the Grievance Coordinator

rejects the grievance, once the Warden responds to the grievance,

or after the forty-day period allowed for the Warden's response

expires without a decision.        (Id. at 8-11.)

      Special rules apply to grievances that allege the                     use of

physical force involving non-compliance with GDC policies.                    Such

grievances     are   ^'automatically     forwarded      through     the     Scribe

application to [the] Internal Investigation Unit' and/or the PREA

Coordinator for review and whatever action is deemed appropriate."

(Id. at 10) (emphasis omitted).          "Once a grievance is referred to

[the] Internal Investigation Unit and/or the PREA Coordinator,

then this is the final action that will be taken on the Grievance


and     terminates   the    grievance        procedure."      (Id.)    (emphasis

omitted).



                                        11
       2. PLRA Administrative Exhaustion Standard


       The   Prison    Litigation          Reform    Act      C'PLRA")     provides:       ^'No

action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner

confined in a jail, prison, or other correctional facility until

such   administrative      remedies         as    are    available       are     exhausted."


42 U.S.C. § 1997e(a).           The purpose of the exhaustion requirement

is, among other things,              to    allow    an institution          the time       and

opportunity     to     internally          address      complaints,         to    build     an

administrative        record    that       clarifies     the       controversy,      and    to

filter out frivolous claims.               Porter v. Nussle, 534 U.S. 516, 525

(2002).

       Because exhaustion of administrative remedies is a matter of


abatement     and    not   an       adjudication        on   the     merits,      issues    of

exhaustion under the PLRA are to be decided on a motion to dismiss.


Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th Cir. 2008).                           Although

analyzed as a motion to dismiss, ''it is proper for a judge to

consider     facts    outside        the   pleadings         and    to   resolve    factual

disputes so long as the factual disputes do not decide the merits."

Id. at 1376.


       The Eleventh Circuit uses a two-step process for analyzing

exhaustion.     First, the court compares the factual allegations in

the defendant's motion to dismiss with those in the plaintiff's

response,    and,     where     a    conflict       exists,        the   court    takes    the

plaintiff's version of the facts as true.                     Turner v. Burnside, 541
                                             12
F.3d 1077, 1082 (11th Cir. 2008).                   If, under that light, the

defendant is entitled to dismissal for the plaintiff's failure to

exhaust    administrative         remedies,         the     complaint     should      be

dismissed.       Id.


       Where dismissal is inappropriate at the first step, the court

must make specific factual findings to resolve disputed issues

related to exhaustion.           Id.    At this stage, because exhaustion is

an   affirmative       defense    and    not    a   pleading       requirement,      the

defendant has the burden of proving the plaintiff failed to exhaust

his available administrative remedies.                Id. (citing Jones v. Bock,

549 U.S. 199, 216 (2007)).

       In this case, the parties make diverging allegations over

whether    an    administrative        remedy   was   available      to   Varner     and

whether the grievances Varner did file about the February 13th

incident properly exhausted his remedies under the PLRA.                     As such,

the Court must take Varner's version of the facts as true and finds

Defendants are not entitled to dismissal because Varner alleges

the GDC grievance procedure did not provide an available remedy to

him.


       Accordingly, the Court must move to the second Turner step

and make specific findings to resolve the parties' factual disputes

regarding exhaustion.        Broadly speaking, the parties dispute three

issues:    (1)    whether   an   administrative           remedy   was   available   to

Varner, (2) whether the IIU's internal investigation satisfies

Varner's    exhaustion      requirement,        and       (3)   whether    the   three
                                          13
grievances Varner submitted regarding the February 13th incident

properly exhausted his administrative remedies.                   The Court will

address each issue in turn.


        3. Availability of Administrative Remedies

        Varner's principal argument is that GDC s grievance procedure

does not provide him a remedy.              In Ross v. Blake, 578 U.S.             ,

136 S. Ct. 1850 (2016), the United States Supreme Court announced

three situations where an administrative remedy is unavailable to

a prisoner.        Id. at 1859-60.       First, an administrative procedure

is unavailable when prison officials refuse to follow established

grievance policy or are ''consistently unwilling" to provide relief

to inmates.        Id. at 1859.    Second, the administrative process might

be so confusing or vague that it is "essentially unknowable."                     Id.

Importantly, the         Supreme    Court   imposes an      objective     standard,

requiring the rules to be so confusing that "no ordinary prisoner

can discern or navigate it . . . no reasonable prisoner can use

them." Id. (emphasis added).            Finally, a remedy may be unavailable

where prison administrators prevent inmates from filing grievances

through "machination, misrepresentation, or intimidation." Id. at

1860.       Varner makes no allegations or arguments under the third

situation, but does address the other two.

       To    the    extent   Varner     argues    that    his   mental    condition

prevented him from understanding the grievance process and the

need to complain about the February 13th incident, that argument

must    fail.       In   Ross,    the   Supreme   Court    rejected      the   Fourth
                                          14
Circuit's ^^special circumstances" test and held the PLRA does not

permit any discretionary           judge-made exceptions" to the exhaustion

requirement.      136 S. Ct. at 1856.              As noted above, the second

availability exception requires the court to apply an objective

standard, not a subjective standard that considers an inmate's

special circumstances.          Here, the evidence shows that each inmate

is given    an oral explanation of the                grievance      procedure       upon

entering the custody of the GDC and a copy of the Orientation

Handbook for Offenders.          (Decl. of Shareka Browman, 5 4.)              Further,

inmates    can   access     a   copy of the        grievance      procedure     at the

facility or law library.           (Id.)

      To hold, as Varner would have the Court do, that his inability

to know that he needed to file a grievance about the incident makes

a remedy unavailable to him would carve out a special circumstance

for   a   particular        plaintiff,     a      practice    the    Supreme        Court

unequivocally rejected in Ross.            Indeed, "in construing the PLRA's

exhaustion provision [the Supreme Court] reject[ed] every attempt

to deviate . . . from its textual mandate." Id. at 1857.                       Although

the   application      of    the      objective    standard    mandated        by    Ross

unavoidably leads to the harsh result that an administrative remedy

was available to Varner despite his mental illnesses, the Court is

bound to follow Supreme Court precedent.

      Moreover, an exception for Varner would be especially hard to

justify considering he filed two unrelated grievances about his

health    care   on   March     12,    2014.      (Doc.   29-2,     Attachs.    C,    D.)
                                           15
Although these grievances were filed just beyond the ten-day window

for filing a complaint about the February 13th incident, they are

close enough in proximity to show Varner understood how to utilize

the grievance procedure.        As such, the Court finds that ASMP's

grievance procedure provided an available remedy to Varner for the

February 13th incident.

       Next, Varner contends that the GDC grievance procedure for

excessive force complaints operates as a dead end that cannot

provide relief because such grievances are automatically forwarded

to the IIU, which terminates the grievance procedure.           The filing

of an excessive force grievance is not a dead end, rather it is

the one action that would satisfy Varner's duty to exhaust his

administrative remedies.        In White v. Staten, 672 F. App'x 919

(11th Cir. 2016) (per curiam), the court interpreted the same

grievance procedure that is at issue in this case.       Id. at 921-22.

The court found that timely filing an excessive force grievance

was all a prisoner needed to do to exhaust his administrative

remedies because such grievances are automatically forwarded to

the IIU, at which point the grievance process terminates.          Id. at

923.


       Further,   filing   an   excessive   force   grievance    that   is

automatically forwarded to the IIU does provide some prospect of

relief to prisoners, contrary to Varner's position.       Here, the IIU

investigation initiated by ASMP's Warden led to Sgt. Williams and

Defendants Washington and Binns resigning from ASMP in lieu of
                                    16
termination.         (Report of Investigation, Doc. 77-3, at 3-4.)                     In

addition, the investigation was responsible for the three officers

being prosecuted under 18 U.S.C. § 242 for deprivation of rights

under    color   of    state     law.        See   United    States    of   America    v.

Williams, et al., l:16-CR-024 (S.D. Ga. April 7, 2016).                          These

facts show that an IIU investigation, whether requested on the

Warden's own initiative or by an inmate grievance, can provide

relief to a prisoner.^           The question then becomes whether an IIU

investigation        that   is   commenced         without   a   prisoner     filing    a

grievance can satisfy the PLRA's exhaustion requirement.

        4. The IIU^s Investigation

        Varner   contends      that     the    IIU   investigation      initiated      by

ASMP's      Warden    satisfied        his    duty   to     exhaust    administrative

remedies.     This argument confuses the role of the IIU with Varner's

independent duty to exhaust administrative remedies available to

him.


       It   appears     that     the    Eleventh      Circuit    has    not   directly

addressed whether an internal investigation satisfies a prisoner's

exhaustion requirement. Every other Circuit to consider the issue,

however, has decided it does not.                  The Sixth, Seventh, and Ninth

Circuits have all concluded that a related internal investigation

does not, by itself, satisfy the PLRA's exhaustion requirement.




5 The Court emphasizes these facts are used for the sole purpose of resolving
whether an IIU investigation can provide relief to an aggrieved prisoner and
should not be construed as deciding the merits of Varner's claims. See Bryant,
530 F.3d at 1374-75.
                                              17
Pavey v. Cooley, 663 F.Sd 899, 905 (7th Cir. 2011); Panero v. City

of North Las Vegas, 432 F.3d 949, 953 (9th Cir. 2005); Thomas v.

Woolum, 337 F.3d 720, 734 (6th Cir. 2003), abrogated on                        other

grounds by Woodford v. Nqo, 541 U.S. 81, 87 (2006).                      Even the

prisoner's direct involvement and cooperation with an internal

investigation will not satisfy the exhaustion requirement.                     Id.

     To determine whether a prisoner exhausted his administrative

remedies, the court must ^'look to the inmate's grievance, not to

other information compiled in other investigations."                   Panero, 432

F.3d at 953.      After all, § 1997e(a) is directed at the prisoner's

administrative remedies, not other related investigations.                      Id.

(citing Thomas, 337 F.3d at 734).

     Varner correctly emphasizes that the GDC grievance procedure

requires an inmate's excessive force grievance to be automatically

forwarded    to   the    IIU    for   investigation,       thereby     ending   the

grievance     process.         However,        Varner's   contention    that    the

commencement of an IIU investigation by a prison official serves

the same     purpose    as an inmate's grievance            being automatically

forwarded to the IIU goes too far.                   As shown above, the        PLRA

exhaustion    requirement       requires       the   prisoner   to   exhaust    the

remedies that are available to him, not separate and independent

administrative processes.

    Thus, Varner was required to use the GDC grievance procedure

to exhaust his administrative remedies.                   Under that procedure,

Varner needed to timely file a grievance about the February 13th
                                          18
incident within ten days to satisfy the exhaustion requirement.

See White, 672 F. App'x at 923 (finding, under the same SOP as

applies in this case, prisoner alleging use of excessive force

need only file a timely grievance to exhaust his administrative

remedies).     However, that did not happen.           Varner failed to submit

a grievance about the February 13th incident until July 24, 2015,

more than seventeen months later.               (Doc. 68-11, at 3.)        Contrary

to Varner's position, the Court finds that the IIU investigation

into the February 13th incident cannot serve as a stand-in for his

duty to exhaust his administrative remedies through the GDC's

grievance procedure.

       5. Varner's Three Grievances


       Finally, Varner argues that he did file three                      grievances

complaining of the February 13th incident, at least one of which

was arbitrarily rejected by administrators at ASMP.                    While it is

true   that    Varner    filed    these    grievances,     each     was    at   least

seventeen     months    past    the   deadline.      These    grievances        cannot

satisfy Varner's obligation to exhaust his administrative remedies

because they were not "proper."                Woodford, 541 U.S. at 92.          The

Supreme    Court   has   made    clear    that    proper   exhaustion      requires

compliance with the prison's administrative deadlines and critical

procedural rules.        Id.     Put differently, it is the institution

itself, not the PLRA, that "define[s] the boundaries of proper

exhaustion."       Jones v. Bock, 549 U.S. at 218.                  Thus, Varner's

untimely      grievances       cannot     satisfy    his     duty    to    exhaust,
                                          19
particularly because the grievances were filed far past the ten-

day deadline.     See Johnson v. Meadows, 418 F.3d 1152, 1159 (11th

Cir. 2005) (^'Allowing [a plaintiff's] untimely grievances to meet

the exhaustion requirement runs counter to the understanding that

§ 1997e(a) requires prisoners to invoke and fully exhaust all

available administrative grievance processes.").

      Alternatively, Varner contends that the untimeliness of his

grievances should have been excused for good cause under the GDC's

grievance policy definition, which includes excusal for serious

illness.    Each grievance was explicitly rejected as untimely by

the   Grievance   Coordinator   at   ASMP   and,   again,   by   the   Warden,

neither of whom addressed the merits of Varner's allegations.®

(Doc. 68-11, at 4-7.)       Further, each of the rejections made no

mention of why Varner did not qualify for excusal for good cause.

(Id.)

      Varner's first grievance, filed in 2015, did not specify a

reason as to why it should be accepted as untimely, as required by

GDC's policy.     Thus, the rejection of that grievance cannot be

considered arbitrary.     When Varner filed his next grievance a year

later, he did, contrary to Defendant's assertion, specify a reason

as to why the grievance was late, namely that Varner has '^mental

health [issues] with brain damage."         ASMP's Grievance Coordinator




® See Whatley v. Smith, 898 F.3d 1072, 1083-84 (11th Cir. 2018) (when prison
administrators consider the merits of a procedurally flawed grievance, the
prison waives its exhaustion defense).
                                     20
concluded this did not provide good cause, presumably because the

grievance was filed almost two and half years late and after Varner

had filed at least six unrelated grievances since the February

13th incident.         (Doc. 29-2, Attach. B.)           As such, it cannot be

said that the grievance was arbitrarily rejected.                 Finally, Varner

submitted his third grievance in 2017, which more clearly states

his   reasons    for    the   late   submission.      Varner      notes   that   his


injuries, isolated status, and inability to comprehend civil law

prevented him from filing a timely grievance.               This grievance was,

predictably, rejected as untimely as it had missed the filing

deadline by three and a half years.

      Moreover,    Varner's      first    and    third    grievances      were   not

appealed as required by the GDC grievance procedure.                Thus, neither

grievance,      even    if    arbitrarily       rejected,    can    satisfy      the

exhaustion requirement.          See Woodford, 541 U.S. at 92; see also

Bryant, 530 F.3d at 1378-79 (prisoner must follow institution's

grievance    appeal       procedure      to     exhaust     his    administrative

remedies).      In sum, the Court finds that Varner's grievances were

not ^'proper" because of the significant delay in filing them and

that ASMP administrators did not arbitrarily decide Varner failed

to show good cause for his untimeliness.                 In accordance with the

foregoing.      Defendants'     motion    to    dismiss     Plaintiff     Varner's

complaint for failure to exhaust administrative remedies under the

PLRA is granted and Varner's claims are dismissed.



                                         21
B. Plaintiffs' Claims for Declaratory and Injunctive Relief

          The Court now turns to Defendants' second argument, which

asks       the    Court    to    dismiss       Griggs     and    Maddox's     request      for

declaratory         and    injunctive       relief        against     Holt    and    Philbin.

Defendants contend Griggs and Maddox fail to state a claim because

their request for declaratory relief is barred by the Eleventh

Amendment and their request for injunctive relief is barred by the

PLRA.


          1. Legal Standard for Motion to Dismiss Under Rule 12(b)(6)

     A    motion    to    dismiss      under    Federal      Rule     of   Civil    Procedure


12(b)(6)         does    not    test   whether      the    plaintiff       will    ultimately

prevail on the merits of the case.                        Rather, it tests the legal

sufficiency of the complaint.                     Swierkiewicz v. Sorema N.A., 534

U.S. 506, 511 (2002) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

(1974)).          Therefore, the          court    must    accept     as true       all facts

alleged in the complaint and construe all reasonable inferences in

the light most favorable to the plaintiff.                            See Hoffman-Pugh v.

Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002).

          The court, however, need not accept the complaint's legal

conclusions as true, only its well-pled facts.                         Ashcroft v. Iqbal,

556 U.S. 662 (2009).               A complaint also must '^contain sufficient

factual matter, accepted as true, ^to state a claim to relief that

is plausible on its face.'"                 Id. at 678 (quoting Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 570 (2007)).                      The plaintiff is required

to       plead   ""factual      content    that     allows      the   court   to    draw   the
                                               22
reasonable     inference      that    the     defendant   is     liable     for   the


misconduct    alleged."                Although    there    is      no   probability

requirement at the pleading stage, ''something beyond . . . mere

possibility . . . must be alleged."              Twombly, 550 U.S. at 556-57

(citing Durma Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005)).

      2. The Eleventh Amendment


      In Ex Parte Young, 209 U.S. 123 (1908), the Supreme Court

created an exception to the Eleventh Amendment, which limits the

power of federal courts to hear suits against a state, in holding

that a suit challenging the constitutionality of a state official's

action in enforcing state law is not an action against the state.

Id. at 159-60.       However, the Eleventh Amendment, as interpreted by

the   Supreme       Court,    still   bars     actions    against        states   for

retroactive relief, whether that relief be in the form of damages

or a declaration that a state officer violated a plaintiff's rights

in the past.    Green v. Mansour, 474 U.S. 64, 73 (1985) (prohibiting

declaratory relief when there is no allegation of ongoing violation

of federal law); Edelman v. Jordan, 415 U.S. 651, 667-68 (1974)

(prohibiting retroactive award of monetary relief).                       To decide

whether the rule of Ex Parte Young avoids an Eleventh Amendment

bar to suit, "a court need only conduct a 'straightforward inquiry

into whether the complaint alleges an ongoing violation of federal

law   and   seeks    relief   properly      characterized      as   prospective.'"

Verizon Maryland, Inc. v. Public Serv. Comm'n of Maryland, 535



                                         23
U.S. 635, 645 (2002) (quoting Idaho v. Coeur d^Alene Tribe of

Idaho, 521 U.S. 261, 296 (1997)).

        Here, the Amended Complaint alleges Griggs, Maddox, and other

prisoners    at    ASMP 'Viii       be   subjected    to   excessive     force   by

correctional officers" and prison officials have failed to reduce

the risk that prisoners                  be subjected" to further violations

of their rights.         (Am. Compl., H 162 (emphasis added).)           Although

Plaintiffs' prayer for relief asks the Court to declare Defendants

''violated Plaintiffs' rights," both their brief and complaint show

that Plaintiffs are seeking a prospective declaration that Holt

and Philbin are presently violating Plaintiffs' rights.                    (Pis.'

Resp. in Opp'n to Mot. to Dismiss, Doc. 68, at 23 n.l6; Am. Compl.

SISI   162-63.)     As    such,   the    Eleventh    Amendment    does    not    bar

Plaintiffs' claims for prospective declaratory relief.

        Defendants also contend the Eleventh Amendment bars Griggs

and     Maddox    from   pursuing    damages    against    Holt   and    Philbin.

However, Griggs and Maddox are not seeking damages from either,

only prospective declaratory and injunctive relief against those

Defendants in their official capacities, as allowed under Ex Parte

Young.     Moreover, should an expenditure of state funds eventually

prove to be necessary as a result of any prospective relief the

Court may grant, the Supreme Court has explicitly allowed such



  While Count II of the Amended Complaint does seek damages against Philbin's
predecessor Stan Shepard, it does so only in Shepard's individual capacity.
Further, only Varner, not Griggs and Maddox, seeks damages, and, as noted above,
Varner's claims are dismissed.
                                          24
expenditures, noting they are an ^^inevitable consequence of the

principle announced in Ex Parte Young.         Edelman, 415 U.S. at 668.

     3. Declaratory and Injunctive Relief

     Defendants     claim   Griggs   and   Maddox   are   not    entitled    to

declaratory relief because they have an adequate remedy available

to them, i.e., this lawsuit.      Ignoring the circular nature of this

argument. Federal Rule of Civil Procedure 57 explicitly provides:

"The existence of another adequate remedy does not preclude a

declaratory judgment that is otherwise appropriate."               Thus, the

availability of other remedies does not require the Court to

dismiss Plaintiffs' claim for declaratory relief.

     Next, Defendants cite Federal Rule of Civil Procedure 65(d)

and § 3626(a)(1) of the PLRA to argue that Plaintiffs' request for

an injunction fails to state a claim because it is too vague and

amounts to a request that Defendants simply obey the law.                   Rule

65(d), however, governs the required specificity of an "order

granting an injunction," not a pleading.        See Fed. R. Civ. P. 65(d)

(emphasis added).      Moreover, Plaintiffs specifically mention in

their prayer for relief that particular injunctive provisions will

be determined after conducting discovery.           (Am. Compl., at 51.)

     Likewise, the PLRA's limitations on prospective relief under

§   3626(a)(l)'s     "need-narrowness-intrusiveness"            test   is    "a

limitation     on judicial authority over prisons at the remedial

stage,   not   a   heightened   pleading   requirement    imposed      on   the

plaintiffs." Henderson v. Thomas, 891 F. Supp. 2d 1296, 1312 (M.D.
                                     25
Ala. 2012); see also Williams v. Edwards^ 87 F.3d 126, 133 (5th

Cir. 1996) C'The district court has fashioned no prospective relief

and the provisions of [§ 3626] have yet to be triggered in this

case.").       If the Court later concludes that injunctive relief is

appropriate, the Court will then rely on § 3626(a)(1) to craft

that     relief.            Accordingly,     Defendants'     motion     to    dismiss

Plaintiffs'      claims       for    declaratory    and    injunctive    relief    is

denied.


C. Defendants' Motion to Sever


        Defendants     move     to   sever   Plaintiffs'   claims     under   Federal


Rule of Civil Procedure 20.                They argue that such claims do not

arise    out   of     the    same    transaction   or   occurrence    because    each


Plaintiff's excessive force allegations involve separate incidents

with    different       defendants.          Defendants    further    contend    that

although Plaintiffs bring the same type of claims, each involves

the resolution of unrelated factual disputes.

        In response. Plaintiffs argue that their claims arise out of

the same series of transactions or occurrences, namely that each

Plaintiff was assaulted as part of a "pattern and practice" at

ASMP of using excessive force solely to inflict pain on inmates.

(See Am. Compl. SI 104.)

        Federal Rule of Civil Procedure 20(a)(1) governs the joinder

of plaintiffs in a lawsuit and uses a flexible standard that

requires        the         plaintiffs       to    "assert     any      right     to

relief . . . arising out of the same transaction, occurrence, or
                                             26
series of transactions or occurrences" and there be a ''question of

law or fact common to all plaintiffs."                Fed. R. Civ. P. 20(a)(1)(A),

(B).    In the Eleventh Circuit, "joinder is 'strongly encouraged'

and the rules are construed generously 'toward entertaining the

broadest possible scope of action consistent with fairness to the

parties.'"     Vanover v. NCO Fin. Servs. Inc., 857 F.3d 833, 839

(11th Cir. 2017) (quoting United Mine Workers of Am. v. Gibbs, 383

U.S.   715,   724    (1966)).            District    courts    are    granted    "broad

discretion" when considering matters of joinder.                      Id.

       Under the first part of Rule 20's test, transaction "is a

word of flexible meaning.                It may comprehend a series of many

occurrences, depending not so much upon the immediateness of their

connection as upon their logical relationship."                            Alexander v.

Fulton Cnty., 207 F.3d 1303, 1323 (11th Cir. 2000), overruled on

other grounds by Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003).

Thus, events that          are "logically        related" to         one    another    are

"generally regarded as comprising a transaction or occurrence."

Id. (internal quotations omitted).

       In   Alexander,          the   Eleventh      Circuit    concluded       that     an

allegation "of a pattern or practice of discrimination may describe

such logically related events and satisfy the same transaction

requirement."             Id.         Although      that    case     concerned        race

discrimination       by    a     state    employer    and     not    excessive    force

practices     at a   prison, the salient point is that an                      unlawful

pattern or practice can satisfy the same transaction requirement.
                                            27
other courts have agreed.           In Revilla v. Glanz, 7 F. Supp. 3d 1207

(N.D.    Okla.     2014),     the   court    permitted      the    joinder     of    four

prisoners who alleged Tulsa County Jail's health services had a

policy or practice of providing constitutionally deficient medical

care.    Id. at 1213.       Although each plaintiff's injury or death was

caused by different ailments, involved different medical staff,

and occurred over the span of eighteen months, the court found

there was ''a logical relationship between circumstances underlying

the claims" that permitted joinder of the plaintiffs.                        Id.

        Here, the Amended Complaint alleges a pattern or practice at

ASMP of using excessive force solely to harm inmates.                        While each

incident of excessive force occurred separately. Plaintiffs create

a "logical relationship" between each event in their allegations

that the use of excessive force is a routine practice at ASMP and

prison administrators are aware of this practice but refuse to

take reasonable steps to prevent further assaults.                     Indeed, beyond

the Plaintiffs' individual incidents, the complaint alleges in

detail    at    least   six    other   assaults      by     officers    on    non-party

inmates.       (Am. Compl. SISI 109-15.)         Many of these incidents involve

the same correctional officers now joined as Defendants.                       Finally,

while it is true each Plaintiff brings a damages claim against the

officers alleged to have             assaulted      him,®    the   gravamen        of the

complaint is to seek an end to this ongoing practice at ASMP.



® Only Varner brings a claim for supervisory liability. Because his claims are
barred by the PLRA's exhaustion requirement, the only remaining damages claims
                                            28
      The second part of Rule 20's test ''does not require that all

question of law and fact raised by the dispute be common, but only

that some question of law or fact be common to all parties."

Alexander,    207    F.3d   at    1324   (emphasis     in   original).        While

Defendants correctly point out that an Eighth Amendment analysis

of each of Plaintiff's individual incidents will present different

facts, the determination of all other claims requires answers to

overlapping   questions      of   policies     and    practices    at ASMP,       the

knowledge    of    prison   administrators      regarding        the    pattern    of

incidents, and the preventative measures those administrators did

or did not take to address excessive force incidents.                   Thus, there

are at least some shared questions of law and fact.                    Furthermore,

the   dismissal     of   Varner   from   the   suit    reduces    the    number    of

different factual questions and the potential for prejudice to

Defendants.       Accordingly, the Court finds that Plaintiffs satisfy

Rule 20's requirements for joinder.

      This holding, however, does not foreclose the possibility of

severance at a later time.           It may be, upon development of the

evidence during discovery. Plaintiffs' claims should be severed

for trial.    If necessary, the Court has the ability under Federal

Rule of Civil Procedure 42 to do so.                 Fed. R. Civ. P. 42(b).        At

this stage of the case, however, judicial economy is best served

by joinder, rather than proceedings in duplicative suits.                  In fact.



are the ones brought by Griggs and Maddox against Defendants Evans, Creagor,
and Bluitt respectively.
                                         29
Defendants themselves do not object to conducting joint discovery.

Therefore,   Defendants'        motion       to   sever    is     denied     without

prejudice.




                               Ill.    CONCLUSION


     For the above reasons, Defendants' motion to dismiss (doc.

29) is GRANTED IN PART AND DENIED IN PART.                      Further, Defendant

Justin Washington's motions to dismiss (doc. 38, 58) are GRANTED.

Plaintiff    Christopher       Varner's       claims      are     DISMISSED    WITH

PREJUDICE,   while     Plaintiffs Eugene Griggs and Cameron Maddox's

claims shall proceed.      The Clerk is to TERMINATE Defendants Antonio

Binns, Justin Washington, Lenon Butler, Rodgerick Nabors, Julian

Greenaway, John Doe, Jerry Beard, Scott Wilkes, and Stan Shepard

from the case.    The Clerk is further DIRECTED to add Ahmed Holt,

in his official capacity as Assistant Regional Director, Georgia

Department of Corrections, and Edward Philbin, in his official

capacity as Warden, Augusta State Medical Prison.                  Also, as stated

above. Defendants' motion to sever (doc. 33) is DENIED WITHOUT

PREJUDICE.


     Finally,    the    stay   of     discovery    in     the    case   is   LIFTED.

Pursuant to this Court's Order of December 4, 2017 (doc. 43), the

parties shall confer and submit a Rule 26(f) Report, with proposed

case deadlines, within seven days.




                                        30
    ORDER ENTERED at   Augusta, Georgia, this              of October,

2018.




                                      J. RAiiD3Ii,J4ALL, ZHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                 31
